MEMORANDUM **
Martin Perez Ayala, a native and citizen of Mexico, petitions pro se for review of the decision of the Board of Immigration Appeals (“BIA”) denying petitioner’s motion to reconsider the underlying denial of petitioner’s application for cancellation of removal relief.
Petitioner has waived any challenge to the BIA’s order denying his motion to reconsider by failing to raise any arguments related to the BIA’s dispositive determination that the motion to reconsider was untimely. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.